IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

DOV CHARNEY,                                     )
                                                 )
                  Plaintiff,                     )
                                                 )
            v.                                   )   C.A. No. 11098-CB
                                                 )
AMERICAN APPAREL, INC.,                          )
                                                 )
                  Defendant.                     )



                           MEMORANDUM OPINION

                           Date Submitted: July 8, 2015
                         Date Decided: September 11, 2015

Stephen B. Brauerman, Vanessa R. Tiradentes and Sara E. Bussiere of BAYARD, P.A.,
Wilmington, Delaware; Attorneys for Plaintiff.

Stephen C. Norman of POTTER ANDERSON & CORROON LLP, Wilmington,
Delaware; Attorneys for Defendant.




BOUCHARD, C.
       Plaintiff Dov Charney is the founder and former Chairman and Chief Executive

Officer of American Apparel, Inc. (the “Company”). In June 2014, he was suspended

from his CEO position. In July 2014, he entered a Nomination, Standstill and Support

Agreement (the “Standstill Agreement”) and resigned as a director of the Company. In

December 2014, Charney was formally terminated as CEO for cause. In May 2015, the

Company sued Charney in this Court (C.A. No. 11033-CB) for allegedly breaching the

Standstill Agreement (the “Standstill Proceeding”).

       In this action, Charney seeks to have the Company advance his legal expenses

incurred in mounting his defense in the Standstill Proceeding. The parties cross moved

for summary judgment over whether Charney is entitled to advancement for the Standstill

Proceeding under the Company’s charter and his Indemnification Agreement. In this

opinion, I conclude that he is not.

       The most significant legal issue raised by the cross motions is the meaning of the

advancement provision in the Indemnification Agreement, which mandates advancement

for events or occurrences “related to the fact” that Charney is or was a director or officer

of the Company. For the reasons explained below, I construe this phrase as used in the

Indemnification Agreement to be equivalent to the phrase “by reason of the fact” found in

Section 145 of the Delaware General Corporation Law, which requires a nexus or causal

connection between the claims in the underlying proceeding and one’s official corporate

capacity to obtain advancement.        Construed as such, Charney is not entitled to

advancement for the claims asserted in the Standstill Proceeding because none of them

implicate his use or abuse of corporate power as a fiduciary of American Apparel.


                                             1
       I also find that, because the Company’s charter mandates advancement only for

current directors and current officers, Charney is not entitled to advancement under the

charter for the additional reason that he was neither a current director nor a current officer

when he was sued in the Standstill Proceeding in May 2015.

I.     BACKGROUND 1

       A.     The Parties

       Plaintiff Dov Charney, a California resident, is the founder and former Chairman

and Chief Executive Officer (CEO) of American Apparel, Inc. He is the beneficial owner

of approximately 42.3% of the Company. Charney and the Company are parties to an

Indemnification Agreement dated as of March 6, 2008 (the “Indemnification

Agreement”), and an Employment Agreement effective as of April 1, 2012 (the

“Employment Agreement”).

       Defendant American Apparel, Inc., a Delaware corporation based in Los Angeles,

California, is a vertically integrated clothing designer, manufacturer, and retailer.

       Non-party Standard General L.P. (“Standard General”) is a New York-based

investment firm.

       B.     The Company Suspends Charney as CEO

       Charney contends that, by June 2014, the Company’s Chief Financial Officer,

John J. Luttrell, and several of the Company’s directors had implemented a plan to oust


1
  The facts are drawn from the pleadings and exhibits submitted in support of the parties’
cross motions for summary judgment. In re Orchard Enters., Inc. Stockholder Litig., 88
A.3d 1, 8 (Del. Ch. 2014).


                                              2
him from American Apparel. The Company vigorously denies these allegations, the truth

of which is not necessary to resolve the present cross-motions.

         On June 18, 2014, at a regular meeting of the Company’s board of directors, Allan

Mayer, an American Apparel director, hand delivered a letter to Charney notifying him of

the board’s intention to terminate him for cause under his Employment Agreement. The

letter immediately suspended Charney as American Apparel’s President and CEO:

                Effective immediately, you [Charney] will be relieved of all of your
         job duties and obligations, including as President and Chief Executive
         Officer; your power to act on the Company’s behalf is hereby suspended.
         During your suspension, you shall not, on behalf of the Company, negotiate
         or enter into contracts, disburse funds, make any statements on the
         Company’s behalf to the press, public or vendors . . . , attempt to
         communicate with current employees or former employees with continuing
         contractual obligations to the Company . . . , or disrupt or interfere in any
         way with the Company’s operations. . . . You also remain subject to
         continuing obligations under federal securities laws . . . and continuing
         fiduciary duties under state law. 2

According to the meeting minutes, the board suggested a willingness to accept Charney’s

resignation under proposed separation documents, but Charney refused to resign. 3

         After excusing Charney from the meeting, the remaining directors unanimously

resolved to suspend him as CEO, to revoke his authority to act for or on behalf of the

Company, and to remove him from his position as Chairman of the board. Specifically,

the board’s resolution provided:

         [E]ffective immediately and until such suspension has been lifted or Mr.
         Charney has been terminated, Mr. Charney shall have no further authority

2
    Def.’s Ex. 4 at 3-4.
3
    Def.’s Ex. 3 at 1.


                                              3
         or responsibility as an officer or agent of the Company, whether as Chief
         Executive Officer, President or otherwise.

         ...

         [E]ffective immediately, any and all power, authority or direction
         previously granted to Mr. Charney to act for or on behalf of the Company
         . . . is hereby revoked.

         ...

         [E]ffective immediately, Mr. Charney is hereby removed as the Chairman
         of the Board and shall have no further authority or responsibility as the
         Chairman of the Board, but such removal shall have no effect on Mr.
         Charney’s position as a member of the Board. 4

The board subsequently appointed Luttrell to be the Company’s Interim CEO.

         On June 19, 2014, the Company filed a Form 8-K with the Securities and

Exchange Commission (“SEC”) disclosing these developments.           On June 23, 2014,

Charney filed a Schedule 13D with the SEC acknowledging his suspension. Around this

time, Charney entered into an agreement with Standard General (acting on behalf of its

funds) providing for a financing transaction to acquire additional American Apparel stock

and an arrangement governing the voting control of the additional stock and Charney’s

original stock. 5

         On June 27, 2014, Charney purported to call a special meeting of the Company’s

stockholders to, among other proposed actions, expand the size of the board and elect

individuals to those newly created directorships. That same day, a committee of the

American Apparel board adopted a one-year stockholder rights plan with a 15% trigger.

4
    Def.’s Ex. 3 at A-1 to A-2.
5
    Def.’s Ex. 7 at Item 3, Ex. A.


                                            4
         C.     The Standstill Agreement

         On July 9, 2014, three weeks after his suspension as American Apparel’s CEO,

Charney, the Company, and Standard General (and several of its affiliates) entered into

the Standstill Agreement.        Broadly speaking, the Standstill Agreement constrained

Charney’s ability to run a proxy contest by contractually preventing Charney from acting

to replace directors and from disparaging the Company. For example, Section 3(c) of the

Standstill Agreement prohibits Charney from taking certain actions, including seeking the

removal of any member of the American Apparel board, until completion of the

Company’s 2015 annual meeting, and Section 6(b) prohibits Charney from making any

statement to any third party that “disparages or otherwise negatively reflects upon the

Company.” 6

         The Standstill Agreement also governed whether Charney could return to the

Company as CEO.          Section 5 sets forth the process by which a committee of the

American Apparel board (the “Suitability Committee”) would conduct an investigation of

the alleged misconduct that led to Charney’s suspension. Following its investigation, the

Suitability Committee would make a determination whether it was appropriate for

Charney to be reinstated as CEO. Section 5 further provided that, in the interim, Charney

would serve as a consultant to the Company, not as an officer or employee:

                 Charney shall not serve as CEO of the Company or serve as an
         officer or employee of the Company or any of its subsidiaries unless and
         until the Investigation is completed and the Suitability Committee makes a
         Clearance Determination in favor of such service. From the date hereof

6
    Def.’s Ex. 1 (Standstill Agreement) at §§ 3(c), 6(b).


                                               5
         through the date of the Clearance Determination, Charney shall serve as a
         consultant to the Company with no supervisory authority over any
         employees of the Company. 7

Separate counsel represented each of the three primary parties to the Standstill

Agreement (Charney, the Company, and Standard General) 8 and Charney signed the

agreement in his personal capacity without reference to any corporate affiliation.

         In accordance with Section 1(a) of the Standstill Agreement, Charney resigned as

a director of the Company effective ten days after the Company filed a Schedule 14F-1

Information Statement with the SEC. The Company filed that Information Statement on

July 23, 2014. 9

         On December 16, 2014, following the Suitability Committee’s investigation, the

American Apparel board terminated Charney’s employment with the Company. In doing

so, the board determined that Charney’s misconduct constituted cause to terminate him

under his Employment Agreement. 10




7
    Def.’s Ex. 1 (Standstill Agreement) at § 5(d).
8
 Charney was represented by Glaser, Weil, Fink, Howard, Avchen & Shapiro LLP; the
Company was represented by Skadden, Arps, Slate, Meagher & Flom LLP; and Standard
General was represented by Debevoise & Plimpton LLP.
9
  American Apparel, Inc., Information Statement (Schedule 14F-1) (July 23, 2014). I
take judicial notice of the date of this SEC filing. See In re Gen. Motors (Hughes)
S’holder Litig., 897 A.2d 162, 170-71 (Del. 2006).
10
     Def.’s Ex. 9; Answer ¶ 16.


                                               6
         D.     The Standstill Proceeding

         On May 15, 2015, the Company filed the Standstill Proceeding against Charney in

this Court alleging that he had violated the Standstill Agreement. In addition to several

generalized allegations about Charney’s conduct, the Company specifically alleged that

Charney had taken the following actions in violation of the Standstill Agreement:

•        According to a December 18, 2014, Bloomberg article, Charney was
         discussing a potential takeover of the Company with Irving Place Capital,
         a private equity firm, in violation of Section 3(e), which prohibits him
         from publicly proposing or participating in any extraordinary corporate
         transaction, and Section 3(f), which prohibits him from purchasing or
         causing to be purchased any shares of American Apparel stock. 11

•        Charney participated in American Apparel employee meetings in or about
         May 2015, and expressed anti-board sentiments at those meetings in
         violation of Section 3(a)(ii), which prohibits him from advising,
         encouraging, or influencing any person with respect to voting shares of
         American Apparel stock. 12

•        In articles published by the Los Angeles Times, LA Weekly, and BuzzFeed
         in April 2015, Charney had made negative statements about the Company
         in violation of Section 6(b), which prohibits him from publicly disparaging
         the Company. 13

•        On May 1, 2015, in connection with a lawsuit seeking to invalidate the
         director election results of the Company’s 2014 annual meeting, Charney
         submitted a declaration in support of the plaintiff’s motion for a
         preliminary injunction in violation of Sections 3(c) and 3(h), which
         prohibit him from directly or indirectly assisting a third party in seeking to
         remove American Apparel directors. 14


11
     Pl.’s Ex. A (Standstill Proceeding Complaint) ¶¶ 65-72.
12
     Id. ¶¶ 58-64.
13
     Id. ¶¶ 73-80.
14
     Id. ¶¶ 50-57; Def.’s Op. Br. 11-12.


                                               7
The Company’s complaint in the Standstill Proceeding asserts claims for breach of

contract and breach of the implied covenant of good faith and fair dealing.

         On May 21, 2015, the Company moved for a temporary restraining order against

Charney.      In briefing that motion, the Company submitted an affidavit from Paula

Schneider, the current CEO of American Apparel, regarding a May 21, 2015,

conversation she had had with Ilse Metchek, a mutual friend of hers and Charney’s. As

reflected in her affidavit, Schneider’s impression from her conversation with Metchek

was that “Charney was actively encouraging potential candidates to run on a slate of

directors that would represent his interest in connection with the 2015 annual meeting.” 15

According to the Company, this conduct violated Sections 3(a), 3(b), and 3(c) of the

Standstill Agreement, which generally prohibit Charney from supporting a third party in

soliciting proxies and proposing a nominee for election to the board.

         On June 1, 2015, after briefing and oral argument, I granted the Company’s

motion for a temporary restraining order.       On June 8, 2015, I granted the parties’

stipulated order extending the relief provided by the temporary restraining order until the

conclusion of the Company’s 2015 annual meeting, which was held on July 16, 2015.

         E.     The Company Denies Charney’s Demand for Advancement

         By email dated May 23, 2015, Charney made a demand on the Company under the

Indemnification Agreement, the Employment Agreement, and the Company’s bylaws for

advancement of his attorneys’ fees and expenses incurred in connection with the


15
     Pl.’s Ex. P (Schneider Aff.) ¶ 7.


                                            8
Standstill Proceeding.    Charney’s demand included an undertaking to repay if it is

ultimately determined that he is not entitled to indemnification. 16 By letter dated May 26,

2015, the Company, through its counsel, denied Charney’s advancement demand. 17

         F.     Procedural History

         On June 4, 2015, Charney filed a Verified Complaint for Advancement, asserting

two claims for relief: (i) advancement for his attorneys’ fees and expenses incurred in

connection with the Standstill Proceeding under the Indemnification Agreement, the

Employment Agreement, and the Company’s bylaws (Count I); and (ii) indemnification

for his attorneys’ fees and expenses incurred in connection with this action under the

Indemnification Agreement and applicable law (Count II).          On June 12, 2015, the

Company filed its Answer.

         On June 19, 2015, the parties cross moved for summary judgment. Charney

contends he is entitled to advancement under the Amended and Restated Certificate of

Incorporation of American Apparel, Inc., dated December 12, 2007 (the “Charter”), and

the Indemnification Agreement, and to indemnification for this advancement proceeding

under the Indemnification Agreement and applicable law. 18 The Company contends that




16
     Pl.’s Ex. N.
17
     Pl.’s Ex. O.
18
   Although Charney’s complaint also sought advancement under the Employment
Agreement and the Company’s bylaws, he not did move for summary judgment based on
those provisions. Pl.’s Op. Br. 14 n.6.


                                             9
Charney is not entitled to advancement under either of these documents. On July 8,

2015, I heard oral argument on the parties’ motions.

II.      LEGAL ANALYSIS

         A.     Legal Standard

         Under Court of Chancery Rule 56(c), summary judgment shall be granted where

“there is no genuine issue as to any material fact and . . . the moving party is entitled to a

judgment as a matter of law.” 19 The evidence must be viewed in the light most favorable

to the non-moving party, and summary judgment is warranted only where no rational trier

of fact would fail to find that the moving party is entitled to judgment. 20 “[T]he use of

summary judgment is particularly appropriate in advancement disputes” 21 because the

controversy is typically limited to a legal question: whether the underlying proceeding

“trigger[s] a right to advancement under the terms of a corporate instrument.” 22

         Although Court of Chancery Rule 56(h) permits the Court to deem cross motions

for summary judgment “to be the equivalent of a stipulation for decision on the merits

based on the record submitted with the motions,” the rule does not apply when one party




19
     Ct. Ch. R. 56(c).
20
   See Cerberus Int’l, Ltd. v. Apollo Mgmt., L.P., 794 A.2d 1141, 1150-51 (Del. 2002)
(“[T]he judge as gate-keeper merely considers whether the finder of fact could come to a
rational conclusion either way . . . .”).
21
     Donohue v. Corning, 949 A.2d 574, 576 (Del. Ch. 2008).
22
     DeLucca v. KKAT Mgmt., L.L.C., 2006 WL 224058, at *6 (Del. Ch. Jan. 23, 2006).


                                             10
argues that a genuine issue of material fact exists. 23 Charney makes that argument here, 24

thus I will examine each motion on its own merit. 25 As explained below, I conclude that

the alleged factual disputes Charney has identified do not raise a genuine issue of

material fact so as to preclude entry of summary judgment in the Company’s favor.

       Here, Charney asserts he is entitled to advancement under the Company’s Charter

and his Indemnification Agreement. Before addressing those issues, I address the legal

effect, if any, of the Standstill Agreement with respect to Charney’s advancement rights.

       B.     The Standstill Agreement Does Not Grant Charney a Right to
              Advancement

       Charney’s brief created some confusion as to whether he was contending that the

Standstill Agreement provided him an independent source of advancement separate and

apart from the Charter and Indemnification Agreement. In a terse argument, he asserted

at one point that the “plain language” of Section 2(g) of the Standstill Agreement

“requires American Apparel to advance the fees and costs [he] incurs in defending” the

Standstill Proceeding and, at another point, that the “plain language” of that provision




23
  See O’Neill v. Town of Middletown, 2007 WL 2752981, at *6 n.34 (Del. Ch. Mar. 29,
2007) (concluding that Court of Chancery Rule 56(h) does not apply when at least one
party argues, even unpersuasively, that there is a genuine issue of material fact).
24
   Pl.’s Ans. Br. 20 n.8. This position appears to be at odds with Charney’s earlier
assertion that the parties had “stipulated to resolve this matter on cross-motions for
summary judgment.” Pl.’s Op. Br. 15 n.7.
25
  See Bernstein v. TractManager, Inc., 953 A.2d 1003, 1007 (Del. Ch. 2007) (noting that
the Court reviews each motion separately on cross-motions for summary judgment).


                                            11
merely “confirms that [Charney’s] existing advancement rights apply to” the subject

matter of the proceeding. 26

         Section 2(g) of the Standstill Agreement states, as follows:

                 The Company shall abide by its obligations under its Amended and
         Restated Certificate of Incorporation, the Company Bylaws and other
         indemnification agreements in effect on the date hereof . . . to indemnify its
         existing Independent Directors and officers and all New Board Designees
         for any damages arising out of actions to remove Charney as CEO and all
         related matters, including negotiation and execution of this Agreement and
         the transactions and covenants contemplated thereby. 27

At oral argument, Charney’s counsel confirmed that Charney does not contend that

Section 2(g) provides an independent source of a right to advancement. 28 That was a

sensible concession. Section 2(g) speaks of indemnification “for any damages” and does

not discuss advancement. The plain thrust of the provision, moreover, was to clarify that

the Company would “abide” by its indemnification obligations arising of out a

determination to remove Charney as CEO, a matter that would create an obvious

litigation exposure for the Company’s directors and officers. In other words, rather than

providing a separate grant of rights, Section 2(g) merely confirmed preexisting rights to

indemnification. Thus, the provision has no bearing on the scope of Charney’s alleged

advancement rights or the resolution of the pending cross-motions.




26
     Pl.’s Op. Br. 17-18.
27
 Def.’s Ex. 1 (Standstill Agreement) at § 2(g). The Standstill Agreement is governed by
Delaware law. Id. at § 11.
28
     Tr. of Oral Arg. at 11-12.


                                              12
         C.     Charney is Not Entitled to Advancement under the Charter

         Although Charney did not identify the Company’s Charter as a source of

advancement rights in his complaint, it became the lead argument in his brief. Article

Eighth, Paragraph B of the Company’s Charter provides that the Company must

indemnify any person “to the full extent permitted” by 8 Del. C. § 145 and that the

Company must advance expenses to any “officer or director” who may be entitled to such

indemnification:

                The Corporation, to the full extent permitted by Section 145 of the
         [Delaware General Corporation Law (“DGCL”)], as amended from time to
         time, shall indemnify all persons whom it may indemnify pursuant thereto.
         Expenses (including attorneys’ fees) incurred by an officer or director in
         defending any civil, criminal, administrative, or investigative action, suit or
         proceeding for which such officer or director may be entitled to
         indemnification hereunder shall be paid by the Corporation in advance of
         the final disposition of such action, suit or proceeding upon receipt of an
         undertaking by or on behalf of such director or officer to repay such
         amount if it shall ultimately be determined that he is not entitled to be
         indemnified by the Corporation as authorized hereby. 29

         “[T]he rules that govern the interpretation of statutes, contracts, and other written

instruments apply to the interpretation of corporate charters and bylaws.” 30 Delaware

courts interpret a contractual term that is reasonably or fairly susceptible to only one

interpretation according to the term’s plain meaning. 31




29
     Pl.’s Ex. K (Charter) at Art. EIGHTH ¶ B.
30
     Sassano v. CIBC World Mkts. Corp., 948 A.2d 453, 462 (Del. Ch. 2008).
31
     See Osborn v. Kemp, 991 A.2d 1153, 1159-60 (Del. 2010).


                                               13
          Charney contends that, under Article Eighth, Paragraph B of the Company’s

Charter, the Company’s “advancement obligations are defined by and flow from its

indemnification obligations” such that he is entitled to advancement for his expenses in

the Standstill Proceeding if the Company could indemnify him for the Standstill

Proceeding under 8 Del. C. § 145. 32 I disagree with this contention because, as explained

below, the Company’s indemnification and advancement obligations under the Charter

are not coterminous with respect to former, as opposed to current, directors and officers.

          Under Delaware law, although “the rights to indemnification and advancement are

correlative, they are still discrete and independent rights.” 33       “Because rights to

indemnification and advancement differ in important ways, [Delaware] courts have

refused to recognize claims for advancement not granted in specific language clearly

suggesting such rights.” 34 As Chancellor Allen concluded over twenty years ago in

Advanced Mining Systems, Inc. v. Fricke, 35 an obligation in a corporation’s charter or

bylaw to indemnify an individual does not, on its own, include an obligation to advance

expenses that may be indemnifiable. 36 Therefore, the Charter will only be read to require

advancement for Charney if it mandates advancement explicitly. It does not.



32
     Pl.’s Op. Br. 19-23.
33
     Kaung v. Cole Nat’l Corp., 884 A.2d 500, 509-10 (Del. 2005).
34
     Majkowski v. Am. Imaging Mgmt. Servs., LLC, 913 A.2d 572, 589 (Del. Ch. 2006).
35
     623 A.2d 82 (Del. Ch. 1992).
36
     Id. at 84.


                                             14
         The first sentence of Article Eighth, Paragraph B, which governs indemnification,

makes mandatory what Sections 145(a) and 145(b) of the Delaware General Corporation

Law permit, i.e., for a corporation to indemnify any person sued “by reason of the fact

that the person is or was a director, officer, employee or agent of the corporation.” 37 In

other words, insofar as indemnification is concerned, this first sentence specifically

incorporates statutory provisions expressly applicable to both current and former

directors and officers. By contrast, the second sentence of Article Eighth, Paragraph B,

which governs advancement, refers simply to “officers” and “directors” without any

further qualification. When the words “officers” and “directors” are not qualified by the

adjective “former” (or a similar adjective), Delaware courts have interpreted those words

to refer to current officers and current directors.

         In Schoon v. Troy Corp., 38 for example, the Court concluded that a bylaw

amendment, which changed the corporation’s advancement obligations from “expenses

incurred by any present or former director” to “losses reasonably incurred by a director or

officer,” had the effect of removing former directors from the class of persons entitled to

advancement. 39 The key provision of Section 145 governing advancement distinguishes

between current and former directors and officers in a manner similar to Schoon.


37
     8 Del. C. §§ 145(a)-(b) (emphasis added).
38
     948 A.2d 1157 (Del. Ch. 2008).
39
  See id. at 1165-67; see also King v. DAG SPE Managing Member, Inc., 2013 WL
6870348, at *5-6 (Del. Ch. Dec. 23, 2013) (concluding that a former director does not
have inspection rights under 8 Del. C. § 220, which provides that “[a]ny director shall
have the right to examine the corporation’s stock ledger, a list of its stockholders and its

                                              15
         Specifically, the first sentence of Section 145(e) refers to a current director or

officer simply as a “director” or “officer” without any qualifier. It provides, in relevant

part, that a corporation may advance “[e]xpenses (including attorneys’ fees) incurred by

an officer or director in defending any . . . action, suit or proceeding . . . in advance of the

final disposition of such action, suit or proceeding upon receipt of an undertaking by or

on behalf of such director or officer to repay such amount if it shall ultimately be

determined that such person is not entitled to be indemnified by the corporation . . . .”

The second sentence of Section 145(e) treats former directors and officers differently. It

provides that “[s]uch expenses (including attorneys’ fees) incurred by former directors

and officers . . . may be so paid upon such terms and conditions, if any, as the corporation

deems appropriate.” 40

         Based on these authorities and the absence of any reference to “former” directors

or officers (or any similar qualifier) in enumerating the Company’s advancement

obligations in Article Eighth, Paragraph B, I conclude that the plain language of the

Charter affords mandatory advancement rights only to current directors or officers of the

Company as of the time suit is filed against them. 41 Thus, because Charney was neither

an officer nor a director of American Apparel when the Standstill Proceeding was filed


other books and records for a purpose reasonably related to the director’s position as a
director”).
40
     8 Del. C. § 145(e) (emphasis added).
41
   See Schoon at 1165-66 (noting that advancement rights vest upon the filing of a
lawsuit) (citing Salaman v. Nat’l Media Corp., 1992 WL 808095, at *6 (Del. Super. Oct.
8, 1992)).


                                              16
on May 15, 2015—he was a former officer and a former director at that time—he is not

entitled to advancement for that proceeding under the Company’s Charter. 42

         D.     Charney Is Not Entitled to Advancement Under
                The Indemnification Agreement

         Under 8 Del. C. § 145(f), the advancement rights of a former director or officer set

forth in the corporation’s charter or bylaws are not “exclusive of any other rights to

which those seeking . . . advancement of expenses may be entitled under any . . .

agreement, . . . both as to action in such person’s official capacity and as to action in

another capacity while holding such office.” Here, separate from and in addition to the

Charter provision discussed above, the Company agreed to indemnify and to advance

certain of Charney’s expenses under his Indemnification Agreement, which is governed

by Delaware law. 43 The two relevant provisions of the Indemnification Agreement the

parties have identified are Sections 2(b) and 17. The first question to be analyzed is how

these provisions operate with each other in the context of the Indemnification Agreement.

                1.     The Relationship Between Sections 2 and 17 of the
                       Indemnification Agreement

         Section 2 of the Indemnification Agreement enumerates in four subparts certain

rights of indemnification and advancement the Company agreed to provide to Charney.

42
   Even if the Charter did afford advancement rights to former directors or officers,
Charney would not be entitled to advancement under Article Eighth, Paragraph B
because Charney was not made a party to the Standstill Proceeding “by reason of the
fact” that he formerly was a director or officer of the Company. See Section II.D. The
“by reason of the fact” requirement is the standard from Section 145 that is incorporated
into Article Eighth, Paragraph B.
43
     Def.’s Ex. 2 (Indemnification Agreement) at § 24.


                                              17
Section 2(b) is the core advancement provision.          To construe this provision, it is

necessary to understand the indemnification rights afforded under Section 2 and, in

particular, the defined terms that the indemnification provision has in common with the

advancement provision.

         Section 2(a) is the core indemnification provision. It states, in relevant part, as

follows:

         In the event [Charney] was, is or becomes a party to or witness or other
         participant in, or is threatened to be made a party to or witness or other
         participant in, a Claim by reason of (or arising in part out of) an
         Indemnifiable Event, the Company shall indemnify [Charney] to the fullest
         extent permitted by law . . . against any and all Indemnifiable Amounts.

For purposes of this opinion, the term “Claim” can be simplified to mean a proceeding. 44

The term “Indemnifiable Event,” which also is incorporated into the advancement

provision in Section 2(b), is defined as follows:

         any event or occurrence, whether occurring before, on or after the date of
         this Agreement, related to the fact that [Charney] is or was a director
         and/or officer or fiduciary of the Company, or is or was serving at the
         request of the Company as a director, officer, employee, trustee, agent or
         fiduciary of another Person, or by reason of anything done or not done by
         [Charney] in any such capacity. 45



44
   The full definition of “Claim” is “any threatened, asserted, pending or completed
action, suit or proceeding, or any appeal thereof, or any inquiry or investigation, whether
instituted by the Company or any governmental agency or other party, that Indemnitee in
good faith believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any arbitration or
other alternative dispute resolution mechanism.” Def.’s Ex. 2 (Indemnification
Agreement) at § 1(c).
45
     Def.’s Ex. 2 (Indemnification Agreement) at § 1(f) (emphasis added).


                                             18
As discussed below, the key interpretative question is the meaning of the phrase “related

to the fact” as used in this defined term.

          Section 2(b) of the Indemnification Agreement governs advancement. It states, in

relevant part: “If so requested by [Charney], the Company shall advance . . . any and all

Expenses incurred by [Charney].” 46 The term “Expenses” is defined to include “all fees,

costs and expenses incurred in connection with any Claim relating to any Indemnifiable

Event . . . .” 47 As noted above, the term “Claim” can be simplified to mean a proceeding.

Because the Standstill Proceeding does not implicate any claims arising from Charney’s

service as a director or officer of another entity at the request of the Company, the

definition of the term “Indemnifiable Event” quoted above can be simplified for purposes

of this opinion to mean “any event or occurrence related to the fact that Charney is or was

a director and/or officer of the Company, or by reason of anything done or not done by

Charney in any such capacity.” Incorporating the simplified definitions of “Expenses,”

“Claim,” and “Indemnifiable Event,” Section 2(b) of the Indemnification Agreement

reads as follows:

          The Company shall advance any and all [Expenses] expenses incurred in
          connection with any [Claim] proceeding relating to any [Indemnifiable
          Event] event or occurrence related to the fact that Charney is or was a
          director and/or officer of the Company, or by reason of anything done or
          not done by Charney in any such capacity.




46
     Def.’s Ex. 2 (Indemnification Agreement) at § 2(b).
47
     Id. at § 1(d).


                                             19
         Section 17 appears toward the end of the Indemnification Agreement, among a

series of standard provisions governing severability, the use of counterparts, choice of

law, and the like. It states in its entirety, as follows:

         This Agreement shall be binding upon and inure to the benefit of and be
         enforceable by the parties hereto and their respective successors (including
         any direct or indirect successor by purchase, merger, consolidation or
         otherwise to all or substantially all of the business and/or assets of the
         Company), assigns, spouses, heirs, executors and personal and legal
         representatives. The Company shall require and cause any successor
         (whether direct or indirect by purchase, merger, consolidation, or
         otherwise) to all or substantially all of the business and/or assets of the
         Company, by written agreement in form and substance reasonably
         satisfactory to [Charney] and his or her counsel, expressly to assume and
         agree to perform this Agreement in the same manner and to the same extent
         that the Company would be required to perform if no such succession had
         taken place. This Agreement, and all agreements and obligations of the
         Company contained herein, shall continue in effect during the period
         [Charney] is an officer or director of the Company (or is or was serving at
         the request of the Company as a director, officer, employee, trustee, agent
         or fiduciary of another Person) and shall continue thereafter so long as
         [Charney] shall be subject to any Claim by reason of his or her Corporate
         Status (as defined below), whether or not he or she [sic] is then acting or
         serving in any such capacity at the time any liability or expense is incurred
         for which indemnification is required to be provided by the Company under
         this Agreement. “Corporate Status” means that status of a person who is or
         was a director and/or officer of [sic] fiduciary of the Company, or is or was
         serving at the request of the Company as a director, officer, employee,
         trustee, agent or fiduciary of another Person. 48

         The Company interprets the third sentence of Section 17 to mean that once

Charney was no longer a director or officer of American Apparel, he “is entitled to

advancement only if he demonstrates that the claims in the Standstill Litigation are




48
     Def.’s Ex. 2 (Indemnification Agreement) at § 17 (emphasis added).


                                               20
brought ‘by reason of’ his status as a director, officer or fiduciary of the Company.” 49 In

other words, the Company argues that, insofar as former fiduciaries are concerned, the

“by reason of” clause in Section 17 trumps the language used in Section 2(b) to define the

scope of the Company’s advancement obligations. Thus, according to the Company,

because Charney was named a party to the Standstill Proceeding in May 2015, after he

ceased to be a fiduciary of the Company, it is unnecessary to consider whether the

matters over which Charney was sued fall within the definition of “Indemnifiable Event”

under Section 2(b) if those matters did not arise “by reason of” Charney’s status as a

former director or officer of the Company. Because Section 17 governs “all agreements

and obligations of the Company” contained in the Indemnification Agreement, the same

logic would apply regarding a claim for indemnification under Section 2(a).

         Delaware law “adheres to the objective theory of contracts,” 50 which requires a

court to interpret a particular contractual term to mean “what a reasonable person in the

position of the parties would have thought it meant.” 51 Delaware courts also construe

agreements as a whole and give meaning to all provisions. 52 “The meaning inferred from




49
     Def.’s Op. Br. 17.
50
     Salamone v. Gorman, 106 A.3d 354, 367 (Del. 2014).
51
  Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1196 (Del.
1992).
52
   See Kuhn Constr., Inc. v. Diamond State Port Corp., 990 A.2d 393, 396-97 (Del. 2010)
(“[Delaware courts] will read a contract as a whole and . . . will give each provision and
term effect, so as not to render any part of the contract mere surplusage.”).


                                            21
a particular provision cannot control the meaning of the entire agreement if such an

inference conflicts with the agreement’s overall scheme or plan.” 53

       In my view, the only reasonable interpretation of Section 17 when read together

with the other provisions of the Indemnification Agreement is as a durational provision to

define the period of time the obligations in the Indemnification Agreement remain in

effect and not, as the Company advocates, as a provision that specifies the circumstances

in which Charney would be eligible to receive advancement (or indemnification) once he

is no longer a director or officer of the Company. Reading Section 17 in this manner, the

provisions of the Indemnification Agreement would remain in effect (a) during the period

Charney was a director or officer of the Company (or serving at the request of the

Company as a director, officer, employee, trustee, agent or fiduciary of another entity),

and (b) thereafter for as long he is exposed to being sued “by reason of” his former status

as a fiduciary of the Company, i.e., until such time as such claims would be time-barred.

       This construction follows from the ostensible purpose of the operative sentence of

Section 17, which is to define the period of time when all of the “obligations of the

Company” contained in the Indemnification Agreement “shall continue in effect.” It also

follows from the context in which this sentence appears within Section 17. The first

sentence of Section 17 defines who is bound by the Indemnification Agreement. The

second sentence ensures that the Company will cause any successor to expressly assume

the obligations in the Indemnification Agreement. It is logical that, after defining the


53
  GMG Capital Invs., LLC v. Athenian Venture Partners I, L.P., 36 A.3d 776, 779 (Del.
2012).

                                            22
universe of parties to be bound under the Indemnification Agreement, the parties would

then address the duration of the obligations owed.

           Significantly, construing the last sentence of Section 17 as a durational provision

harmonizes that provision with Section 2 of the Indemnification Agreement.                 As

discussed above, Section 2 grants Charney a mandatory right to indemnification as well

as advancement for claims falling within the definition of “Indemnifiable Event.” In

other words, Section 2 creates and carefully defines the scope of the indemnification and

advancement obligations the Company owes to Charney.                It would be illogical to

construe Section 17 to cover the same ground as Section 2. Instead, following the

principle that “a particular provision cannot control” if it “conflicts with the agreement’s

overall scheme,” 54 it is more reasonable to infer that the drafters of the Indemnification

Agreement intended Sections 2 and 17 of the Indemnification Agreement to serve

different functions. This is achieved by construing the third sentence of Section 17 as a

durational provision and not as one that defines the scope of the Company’s

indemnification or advancement obligations to Charney. Interpreted as such, Section 17

would answer the question whether the Company’s obligations under the Indemnification

Agreement remain in effect at a given point in time and, if so, one would then look to

Section 2 to determine if the nature of the claims asserted satisfy the definition of an

“Indemnifiable Event” that is incorporated in the advancement provision in Section 2(b).




54
     Id.


                                               23
         Applying this construction of Section 17, it is beyond dispute that the

Indemnification Agreement continued to be in effect when the Standstill Proceeding was

filed. Charney was no longer a director or officer or fiduciary of the Company at that

time, but he was exposed to being sued “by reason of” his status as a former officer and

director of the Company at that time. “Although claims for breach of fiduciary duty

brought in this court are governed by the equitable doctrine of laches, rather than by strict

application of the statute of limitations that applies at law, equity follows the law when

that is sensible, and the statute of limitations will apply by analogy.” 55 Under Delaware

law, the analogous statute of limitations for a breach of fiduciary duty claim is three

years. 56 The Standstill Proceeding was initiated well within three years of Charney’s

ceasing to be a director or officer of the Company and, thus, he was exposed to being

sued “by reason of” his status as a former director or officer at such time. The Company

makes no argument to contrary.

         The next question to be considered is whether the alleged misconduct that forms

the basis of the claims in the Standstill Proceeding falls within the scope of the

advancement provision in Section 2(b) and, in particular, whether such allegations satisfy

the “Indemnifiable Event” standard incorporated in that provision.




55
     In re Sirius XM S’holder Litig., 2013 WL 5411268, at *4 (Del. Ch. Sept. 27, 2013).
56
     10 Del. C. § 8106.


                                             24
             2.     The Scope of the Company’s Obligations under Section 2(b)

      As discussed above, using simplified definitions of the terms “Expenses,”

“Claim,” and “Indemnifiable Event,” Section 2(b) of the Indemnification Agreement

would read as follows:

      The Company shall advance any and all expenses incurred in connection
      with any proceeding relating to any event or occurrence related to the fact
      that Charney is or was a director and/or officer of the Company, or by
      reason of anything done or not done by Charney in any such capacity.

The phrase “event or occurrence” refers to the misconduct alleged in the underlying

proceeding that forms the basis of Charney’s alleged breaches of the Standstill

Agreement. Thus, the inquiry in this case is whether those actions are related to the fact

that Charney is or was a director and/or officer of the Company, or occurred by reason of

anything done or not done by Charney in any such capacity. Given this focus, the

circumstances of when Charney executed the Standstill Agreement and the general

subject matter of the Standstill Agreement are largely irrelevant—what matters is the

substance of the Company’s allegations against Charney in the Standstill Proceeding.

      Charney contends that the “related to the fact” phrase is broader in scope than the

“by reason of the fact” phrase that appears in 8 Del. C. § 145 and that has been the

subject of most advancement disputes in this Court.        Without specifically defining

“related to the fact,” Charney contends he is entitled to advancement for the Standstill

Proceeding because some of his alleged violations of the Standstill Agreement occurred

before his termination as CEO in December 2014, and because the substance of his

alleged violations (in general, his efforts to regain control of the Company and his



                                           25
disparagement of the Company) are all related to the fact that he was a director and/or

officer. According to Charney, “[b]ut for [his] former corporate service and his desire to

regain the positions wrongfully taken from him, he never would have entered into the

Standstill Agreement and could not have been accused of breaching it.” 57

         The Company contends that Charney’s “but for” interpretation of “related to the

fact” would lead to absurd results because it “is so broad that it would encompass any

acts, committed at any time, that Mr. Charney claims had any relation to the Company.” 58

The Company argues that the phrase “related to the fact” should not be interpreted as

broader than the phrase “by reason of the fact” used in 8 Del. C. § 145. According to the

Company, Charney’s violations of the Standstill Agreement were not “by reason of the

fact” that he was a director or officer of American Apparel because he engaged in that

conduct in his personal capacity without using any corporate power. 59

         Before interpreting “related to the fact” here, it is useful to review the meaning of

“by reason of the fact” under Delaware law.           In Homestore, Inc. v. Tafeen, 60 the

Delaware Supreme Court explained that a proceeding for which advancement is sought is

“by reason of the fact” that one was a director or officer “if there is a nexus or causal




57
     Pl.’s Op. Br. 32.
58
     Def.’s Ans. Br. 23-24.
59
     Def.’s Ans. Br. 16-22, 28-29.
60
     888 A.2d 204 (Del. 2005).


                                              26
connection between” the underlying proceeding and “one’s official corporate capacity.” 61

A causal connection exists “if the corporate powers were used or necessary for the

commission of the alleged misconduct.” 62 Against this background, I must interpret the

phrase “related to the fact” as it appears in the Indemnification Agreement.

          “When interpreting a contract, the role of a court is to effectuate the parties’ intent.

In doing so, [a court is] constrained by a combination of the parties’ words and the plain

meaning of those words where no special meaning is intended.” 63 “The language of the

[a]greement must therefore be the starting point.” 64 “Contract terms themselves will be

controlling when they establish the parties’ common meaning so that a reasonable person

in the position of either party would have no expectations inconsistent with the contract

language.” 65

          The Indemnification Agreement does not define “related to the fact.” The parties

have not cited any authority interpreting “related to the fact” in a corporate instrument or

agreement providing for advancement, 66 nor have they provided any precise linguistic



61
     Id. at 214.
62
     Bernstein v. TractManager, Inc., 953 A.2d 1003, 1011 (Del. Ch. 2007).
63
     Lorillard Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 739 (Del. 2006).
64
     Citadel Holding Corp. v. Roven, 603 A.2d 818, 822 (Del. 1992).
65
     Eagle Indus., Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228, 1232 (Del. 1997).
66
  In support of his expansive interpretation of “related to the fact,” Charney relies on two
decisions of this Court: Lillis v. AT&T Corp., 904 A.2d 325 (Del. Ch. 2006), and
DeLucca v. KKAT Mgmt., L.L.C., 2006 WL 224058 (Del. Ch. Jan. 23, 2006). Lillis
construed the term “in connection with” as used in an expense reimbursement provision

                                                 27
definition of the term. The Court’s own research shows that the phrase appears to be

fairly prevalent in indemnification agreements, 67 and that at least one decision of this

Court, Underbrink v. Warrior Energy Services Corp., 68 analyzed an indemnification

provision using the phrase.

         In Underbrink, the bylaws of the company at issue (Warrior) indemnified a

director against claims arising out of events “related to the fact that the Indemnitee is or

was a director . . . .” 69 The Court did not specifically address the meaning of “related to

the fact,” but it appeared to use the phrase interchangeably with the phrase “by reason of

the fact” in its analysis:



in certain change of control agreements. 904 A.2d at 329. DeLucca construed the phrase
“in connection with or arising out of or related to” as used in a limited liability company
agreement. 2006 WL 224058, at *9-10. Both decisions understandably acknowledged
that these phrases generally are construed broadly. Neither decision, however, involved a
corporate instrument or agreement subject to the limitations of 8 Del. C. § 145. “[U]nlike
Section 145(e), the LLC Act does not preclude a company from providing advancement
rights beyond fees and expenses incurred ‘in defending’ a covered proceeding. . . . [T]he
LLC Act gives contracting parties complete discretion in establishing the scope of
indemnification and advancement rights . . . .” Fillip v. Centerstone Linen Servs., LLC,
2014 WL 1821299, at *6 (Del. Ch. May 1, 2014) (citations omitted). Lillis similarly did
not address director and officer advancement under Section 145.
67
   See, e.g., 2 Corp. Forms § 18:19 (September 2015) (using “related to the fact” in the
definition of “Indemnifiable Event” in an example form indemnification agreement);
Richard D. Harroch & Gregory C. Smith, Start-up & Emerging Companies 1-91 (2003)
(same);        Indemnifiable    Event      Sample        Clauses,     Law        Insider,
https://www.lawinsider.com/clause/certain-definitions/indemnifiable-event     (providing
numerous excerpts from indemnification agreements that use “related to the fact”).
68
     2008 WL 2262316 (Del. Ch. May 30, 2008).
69
  Id. at *7. The bylaws defined an “Indemnitee” to include a director who may be made
party to a proceeding “by reason of his Corporate Status.” Id.


                                            28
           A claim not “arising out of any event or occurrence related to the fact [the
           claimant] is or was a director” would not qualify for indemnification under
           Article V, § 1. In seeking advancement for expenses related to the defense
           of claims not brought by reason of the fact they were directors of Warrior,
           Plaintiffs are asking for advancement of expenses for which
           indemnification is not possible. I find such a request unreasonable under
           the terms of the 2006 Bylaws. 70

The Court went on to explain that the “guiding principle” to implement its ruling would

involve application of the “nexus or causal connection” standard the Supreme Court

articulated in Tafeen to interpret the “by reason of the fact” requirement of Section 145. 71

           Dictionary references similarly support treating “related to the fact” and “by

reason of the fact” as interchangeable phrases for purposes of the Indemnification

Agreement. “Delaware courts look to dictionaries for assistance in determining the plain

meaning of terms which are not defined in a contract.” 72 The New Oxford American

Dictionary defines “be related” when that verb is used with an object (e.g., “high

unemployment is related to high crime rates”) as “be causally connected.” 73 Applying


70
   Id. at *16 (emphases added). See also O’Brien v. IAC/Interactive Corp., 2010 WL
3385798, at *13 (Del. Ch. Aug. 27, 2010) aff’d sub nom. IAC/InterActiveCorp v.
O’Brien, 26 A.3d 174 (Del. 2011) (discussing “related to the fact” and “by reason of the
fact” side-by-side when comparing an indemnification agreement governed by Florida
law and 8 Del. C. § 145(a), without making note of any difference between the two).
71
     Id.
72
   Lorillard, 903 A.2d at 738; see also Perconti v. Thornton Oil Corp., 2002 WL 982419,
at *4 (Del. Ch. May 3, 2002) (interpreting “by reason of the fact” in 8 Del. C. § 145 by
reference to the definition of “by reason of” in Black’s Law Dictionary).
73
  New Oxford American Dictionary 1473 (3rd ed. 2010). The New Oxford American
Dictionary also defines “relate to” when that verb is used without an object (e.g., “the
new legislation related to corporate activities”) as “have reference to; concern.” Id.


                                               29
that definition, “related to the fact” would mean “be causally connected to the fact” and

thus would be equivalent to the phrase “by reason of the fact” in Section 145 as construed

by the Supreme Court in Tafeen. In my view, this is the only reasonable interpretation of

“related to the fact” as used in the Indemnification Agreement for two reasons.

      First, to construe “related to the fact” more broadly as Charney advocates to

require only a “but for” connection to his status as former fiduciary of American Apparel

would lead to absurd results to which no reasonable person would have agreed.

Consider, for example, that a stockholder sues Charney for breaching his fiduciary duty

as an American Apparel director, and Charney is deposed in that proceeding. During his

deposition, Charney commits a tort against the stenographer, who then files suit against

Charney. Adopting Charney’s interpretation, he would be entitled to advancement for the

tort lawsuit because, “but for” his position as an American Apparel director, he would not

have been at the deposition and thus would not have engaged in the tortious conduct.

Such an example may seem extreme, but from a legal perspective, it is not so different

from the present situation.      According to Charney, his alleged breach of the

Indemnification Agreement triggers advancement because he never would have entered

into the contract “but for” his roles at American Apparel. In my opinion, no reasonable

corporation would have subjected itself to such attenuated advancement obligations. 74




74
    See Osborn v. Kemp, 991 A.2d 1153, 1160 (Del. 2010) (“An unreasonable
interpretation produces an absurd result or one that no reasonable person would have
accepted when entering the contract.”).


                                           30
       Second, to construe “related to the fact” more broadly than “by reason of the fact”

as used in Section 145, would render the indemnification provision in the Indemnification

Agreement invalid under Delaware law in my view. As explained above, the definition

of “Indemnifiable Event” in which the phrase “related to the fact” appears is incorporated

into both the indemnification and advancement provisions of the Indemnification

Agreement. 75     Although 8 Del. C. § 145(f) allows corporations to provide

indemnification rights via contract, substantial authority supports the proposition that

such contractual provisions must comply with the requirements contained in the rest of 8
Del. C. § 145, 76 which would include the requirement in subsections 145(a) and (b) that a

person must be made a party to a proceeding “by reason of the fact” that he or she is or

was a director, officer, employee or agent of the corporation to receive indemnification.

Thus, any definition of “related to the fact” that is more expansive than “by reason of the

fact” would, as applied in the indemnification section of the Indemnification Agreement,


75
    Def.’s Ex. 2 (Indemnification Agreement) at §§ 2(a)-2(b) (providing for
indemnification of Indemnifiable Amounts and advancement of Expenses, both of which
are defined in relation to Indemnifiable Event).
76
   See Blankenship v. Alpha Appalachia Holdings, Inc., 2015 WL 3408255, at *20 (Del.
Ch. May 28, 2015) (unconditional indemnification obligations without regard for
reasonableness of expenses or a causal nexus “would exceed the scope of indemnification
that a Delaware corporation may lawfully undertake”); Sun–Times Media Grp., Inc. v.
Black, 954 A.2d 380, 404 n.93 (Del. Ch. 2008) (noting that 8 Del. C. § 145(f) does not
authorize indemnification contracts that are contrary to the requirements of 8 Del. C.
§ 145); Cochran v. Stifel Fin. Corp., 2000 WL 286722, at *18 (Del. Ch. Mar. 8, 2000)
aff’d in part, rev’d in part, 809 A.2d 555 (Del. 2002) (noting that contractual
indemnification rights allowed under 8 Del. C. § 145(f) should be disturbed only if “those
broader rights are contrary to the limitations or prohibitions set forth in the other section
145 subsections . . .”) (internal quotation marks omitted).


                                             31
invalidly exceed the corporation’s indemnification powers as circumscribed under

Section 145. 77 Although this dispute concerns advancement rather than indemnification,

the definitions in the Indemnification Agreement must be applied consistently throughout

the agreement. It is not reasonable to believe that the drafters of the Indemnification

Agreement intended to impart a meaning to the phrase “related to the fact” that would

render the indemnification provision ultra vires. 78

       In reaching the conclusion that the phrase “related to the fact” is equivalent to the

meaning of “by reason of the fact” under Section 145, I recognize the interpretative

tension that is created because the phrases “related to the fact” and “by reason of” are

both present in the definition of “Indemnifiable Event.” 79 “Delaware courts do prefer to

interpret contracts to give effect to each term rather than to construe them in a way that

77
   The Company argues more broadly, without regard to the specific terms of the
Indemnification Agreement, that a “corporation may not provide advancement where
indemnification would be unlawful.” Def.’s Ans. Br. 25. I do not reach this question,
which ostensibly conflicts with the Supreme Court’s pronouncement in Tafeen that
“Section 145(e) . . . expressly contemplates that corporations may confer a right to
advancement that is greater than the right to indemnification and recognizes that
advances must be repaid if it is ultimately determined that the corporate official is not
entitled to be indemnified.” 888 A.2d at 212.
78
   Indeed, Section 2(a) calls for indemnification “to the fullest extent permitted by law.”
Def.’s Ex. 2 (Indemnification Agreement) at § 2(a). It is therefore not reasonable to
interpret the term “Indemnifiable Event” as exceeding the boundaries of the law.
79
   To repeat, the term “Indemnifiable Event” is defined as “any event or occurrence,
whether occurring before, on or after the date of this Agreement, related to the fact that
[Charney] is or was a director and/or officer or fiduciary of the Company, or is or was
serving at the request of the Company as a director, officer, employee, trustee, agent or
fiduciary of another Person, or by reason of anything done or not done by [Charney] in
any such capacity.” Def.’s Ex. 2 (Indemnification Agreement) at § 1(f) (emphasis
added).


                                             32
renders some terms repetitive or mere surplusage.” 80 Although this preference to avoid

redundancy suggests that “related to the fact” should have a meaning distinct from “by

reason of” (which to my mind is substantively the same as “by reason of the fact”), the

canon must be balanced against the reasonableness of the alternatives. As Chancellor

Allen aptly put it, “[w]hile redundancy is sought to be avoided in interpreting contracts,

this principle of construction does not go so far as to counsel the creation of contract

meaning for which there is little or no support in order to avoid redundancy.” 81 When the

only interpretations that avoid surplusage are implausible ones, “the problem of

redundancy seems inescapable.” 82

       The canon against surplusage, moreover, is most properly used to fathom the

objective intent of the contracting parties, not “to trap a careless draftsperson into

including a contract right that he did not mean to include. And [the canon] does not

change the fact that courts will not bend contract language to read meaning into the

words that the parties obviously did not intend.” 83 To the extent redundancy exists in the


80
  In re IAC/InterActive Corp., 948 A.2d 471, 497 (Del. Ch. 2008) (quoting W. Willow-
Bay Court, LLC v. Robino-Bay Court Plaza, LLC, 2007 WL 3317551, at *11 (Del. Ch.
Nov. 2, 2007) aff’d, 985 A.2d 391 (Del. 2009)).
81
  U.S. W., Inc. v. Time Warner Inc., 1996 WL 307445, at *15 (Del. Ch. June 6, 1996)
(Allen, C.).
82
   Warner Commc’ns Inc. v. Chris-Craft Indus., Inc., 583 A.2d 962, 971 (Del. Ch. 1989)
aff’d, 567 A.2d 419 (Del. 1989) (Allen, C.).
83
   Majkowski v. Am. Imaging Mgmt. Servs., LLC, 913 A.2d 572, 588 (Del. Ch. 2006)
(Strine, V.C.) (rejecting argument for advancement rights based on surplusage argument).
See also Restatement (Second) of Contracts § 203 cmt. b (1981) (“The preference for an
interpretation which gives meaning to every part of an agreement does not mean that

                                            33
terms at issue, such minor overlap is clearly preferable to adopting an interpretation that

is contrary to the parties’ likely intentions, would lead to absurd results, and risks

exceeding the bounds of 8 Del. C. § 145. Taking the clause as a whole, in my view the

only reasonable interpretation is that the drafters intended the definition of Indemnifiable

Event to cover suits against directors and officers based on a causal nexus between the

disputed acts and their corporate powers, but not suits based on a mere “but for”

connection.

         This conclusion is sensible in light of the public policy behind 8 Del. C. § 145.

When interpreting a contractual provision governing a corporation’s advancement

obligations, it is critical to “simultaneously apply the patina of [S]ection 145’s policy.” 84

         Section 145 serves the dual policies of: (a) allowing corporate officials to
         resist unjustified lawsuits, secure in the knowledge that, if vindicated, the
         corporation will bear the expense of litigation; and (b) encouraging capable
         women and men to serve as corporate directors and officers, secure in the
         knowledge that the corporation will absorb the costs of defending their
         honesty and integrity. 85

Thus, public policy supports enforcing “advancement provisions [that are] written

broadly or in a mandatory fashion.” 86 Conversely, in my view, Delaware public policy


every part is assumed to have legal consequences.”); Rag Am. Coal Co. v. AEI Res., Inc.,
1999 WL 1261376, at *5 (Del. Ch. Dec. 7, 1999) (Strine, V.C.) (questioning whether the
mandate to give full meaning to all contract provisions conflicts with “the legal
community’s impulse toward overinclusiveness”).
84
  Reinhard & Kreinberg v. Dow Chem. Co., 2008 WL 868108, at *2 (Del. Ch. Mar. 28,
2008).
85
     VonFeldt v. Stifel Fin. Corp., 714 A.2d 79, 84 (Del. 1998)
86
     DeLucca, 2006 WL 224058, at *22 n.33.


                                              34
does not support interpreting advancement provisions in a manner that would negate the

requirement of a causal connection to the use or abuse of corporate power.

         In sum, for the reasons explained above, I construe the phrase “related to the fact”

to be equivalent to the recognized meaning of “by reason of the fact” in the context of a

corporate advancement claim. I therefore draw from Delaware’s established “by reason

of the fact” jurisprudence in considering whether Charney’s alleged violations of the

Standstill Agreement are causally connected to his former position as a director and/or

officer of the Company.

                3.     The Claims in the Standstill Proceeding Are Not Causally
                       Connected to Charney’s Former Status as a Director or Officer
                       of the Company

         The complaint in the Standstill Proceeding identifies five categories of alleged

violations of the Standstill Agreement. Specifically, it alleges that Charney violated the

Standstill Agreement by: (i) discussing a potential takeover of the Company with Irving

Place Capital in violation of Sections 3(e) and 3(f); (ii) influencing stockholders’ voting

decisions at employee meetings in violation of Section 3(a)(ii); (iii) disparaging the

Company in violation of Section 6(b); (iv) participating in a lawsuit seeking to replace

directors of the Company in violation of Sections 3(c) and 3(h); and (v) soliciting interest

for nominees for a competing slate of directors in violation of Sections 3(a), 3(b), and

3(c). 87 For the reasons explained below, none of these alleged actions, all of which

occurred after Charney had been suspended as an American Apparel officer and after he


87
     Pl.’s Ex. A (Standstill Proceeding Complaint) ¶¶ 50-80.


                                              35
had resigned as an American Apparel director, is causally connected to the use or misuse

of Charney’s corporate power as a director or officer of American Apparel. Thus,

Charney is not entitled to advancement under the Indemnification Agreement to defend

against these claims.

          Delaware courts typically determine whether there is a “causal connection” by

“examining the pleadings in the underlying litigation . . . .” 88 There is no “causal

connection” between a corporate official’s acts and his or her corporate power when “the

parties are litigating a specific and personal contractual obligation that does not involve

the exercise of judgment, discretion, or decision-making authority on behalf of the

corporation.” 89 For example, in Weaver v. ZeniMax Media, Inc., 90 where a former officer

sought advancement for claims alleging he violated his employment agreement, the Court

concluded that the alleged contractual breaches—“[t]aking too much vacation time and

submitting fraudulent travel expenses”—were not causally connected to his former

position as an officer because he did not use or abuse his corporate authority or position

in violating the specific terms of that contract. 91


88
   Holley v. Nipro Diagnostics, Inc., 2014 WL 7336411, at *8 (Del. Ch. Dec. 23, 2014)
(citing Tafeen, 888 A.2d at 214); Weaver v. ZeniMax Media, Inc., 2004 WL 243163, at
*4 (Del. Ch. Jan. 30, 2004) (“The Court must seek to discern the nature of the claims
which [the plaintiff] is called upon to defend by reading the Counterclaim as a whole and
providing a reasonable interpretation of the substance of the allegations of each count.”).
89
     Paolino v. Mace Sec. Int’l Inc., 985 A.2d 392, 403 (Del. Ch. 2009).
90
     2004 WL 243163 (Del. Ch. Jan. 30, 2004).
91
     Id. at *5.


                                               36
       Charney’s alleged violations of the Standstill Agreement are equivalent in my

view to those of the employment agreement at issue in Weaver. Just as no corporate

power was used or abused in taking too much vacation time or submitting fraudulent

travel expenses in Weaver, so too was no corporate power used or abused here when

Charney, after his suspension as an officer and resignation as a director, privately

discussed a potential takeover with Irving Place Capital, tried to influence stockholders at

employee meetings, disparaged the Company, sought to replace directors, or solicited

director nominees. Charney undertook those actions solely in his personal capacity.

       I first assess the causal relationship underlying the signing of the Indemnification

Agreement itself, before turning to the alleged breaches. Although it is likely true that,

“but for” being a director and/or officer of the Company, Charney would not have been

subject to the types of obligations set forth in Sections 3 and 6 of the Standstill

Agreement, that observation does not mean that any conceivable violation of the

Standstill Agreement is causally connected to Charney’s former positions as a director

and officer. This is not a case where Charney would not have entered into the Standstill

Agreement “unless he was a high-ranking corporate officer with the power to execute

such contracts.” 92 Indeed, Charney did not, and had no authority to, enter into the

Standstill Agreement on the Company’s behalf. To wit, Charney and the Company were


92
  See Mooney v. Echo Therapeutics, Inc., 2015 WL 3413272, at *10 (Del. Ch. May 28,
2015) (concluding that a former officer and director was entitled to advancement in
asserting claims against the company for breach of his employment agreement where the
company raised an affirmative defense that the director and officer had violated board
policies, such as hiring two individuals without the requisite company approval).


                                            37
represented by separate counsel, and Charney and the Company signed on separate

signature lines: Charney signed on his own behalf, and Luttrell, the Interim CEO, signed

on the Company’s behalf. 93 Charney’s status within the Company may have formed part

of the narrative leading to the execution of the Standstill Agreement, but it did not create

a causal nexus with the transaction itself, which was between the Company and Charney

personally.

         I turn next to the alleged breaches of the Standstill Agreement. Charney’s chief

argument is that, under the logic of Pontone v. Milso Industries Corp., 94 he is entitled to

advancement because “[t]he misconduct in which American Apparel alleges [he] engaged

is ‘inextricably intertwined with and based on his former role as an officer’ and director

of the Company” in two respects. 95 First, Charney contends that “[b]ut for” his status as

a former director and/or officer, “his alleged misconduct—interference with the

Company’s operations, efforts to regain control of American Apparel, undue influence on

the 2015 annual meeting, and his disparaging statements—would not have been

possible.” 96 Second, Charney submits that “[u]sing the relationships he built as CEO and

the knowledge he gained as a director and officer of the Company enabled [him] to take




93
     Def.’s Ex. 1 (Standstill Agreement) at § 14, Signature Page.
94
     100 A.3d 1023 (Del. Ch. 2014).
95
     Pl.’s Op. Br. 21 (quoting Pontone, 100 A.3d at 1051).
96
     Pl.’s Op. Br. 21-22.


                                              38
the actions alleged in the [Standstill Proceeding].” 97 I do not agree that the actions

Charney actually took, divorced from the spin he now seeks to put on them, supply the

necessary causal nexus.

         In my opinion, the facts here are plainly distinguishable from those in Pontone. In

that advancement case, Pontone, a former officer and director of New Milso, sought

advancement for expenses incurred in a proceeding in which New Milso asserted contract

and tort claims against Pontone for allegedly exploiting the confidential information he

obtained as a director and officer when he later went to work for a competitor. New

Milso’s bylaws provided for mandatory advancement of expenses incurred in connection

with a proceeding “by reason of” Pontone’s being or having been a director or officer of

New Milso. 98 The Court perceived the “gravamen” of the allegations in the underlying

proceeding to be that Pontone “engaged in a wrongful scheme to divert employees and

customers,” and that “this scheme was facilitated by the confidential proprietary and

trade secret information [he] acquired from serving as [a] director[] and officer[] of New

Milso.” 99 Accordingly, the Pontone Court concluded that, under the “by reason of the

fact” standard in New Milso’s bylaws, Pontone was entitled to advancement because

“corporate powers”—confidential information he obtained as a corporate official—were

used in, and necessary to, his alleged misconduct.


97
     Pl.’s Ans. Br. 28.
98
     See Pontone, 100 A.3d at 1052.
99
     Id. at 1051.


                                             39
      Here, Charney seeks to extend the concept of “corporate powers” discussed in

Pontone to include what is essentially the social status and reputation he obtained as the

“face” of the Company he founded and led for many years. Indeed, Charney uses the

word “influence” throughout his briefs in reference to the supposed “corporate power” he

used when allegedly violating the Standstill Agreement. In my opinion, this type of

“influence” is not a “corporate power” because there is no allegation in the Standstill

Proceeding that Charney inappropriately misused Company information to violate the

Standstill Agreement. Put differently, basing a right to advancement on vague notions of

one’s persona as the founder and past leader of a corporation would render meaningless

the requirement of a causal connection to the use or misuse of corporate power necessary

to trigger the advancement provision in the Indemnification Agreement. 100

      Charney’s former status may have made his violations of the Standstill Agreement

more damaging, but that former status was not necessary for the violations themselves.

Had he never been a director or officer of American Apparel, Charney still could have

sought out takeover partners, even if his pitch may have been less persuasive; he still

could have encouraged employee stockholders to change their voting decisions, even if

they may have had less reason to follow his lead; he still could have made disparaging

remarks about the Company, even if they may have fallen on deaf ears; and he still could

have sued to replace directors and solicit nominees as a stockholder, even if he may have

100
   See Bernstein, 953 A.2d at 1013 (concluding that an interpretation of an advancement
bylaw under which “a director fighting a speeding ticket he or she received on the way to
a board meeting is entitled to advancement” would “render[] meaningless the words ‘by
reason of the fact’ ”).


                                           40
been ignored. His past status only affected the magnitude of the alleged injuries caused

by the breaches. Although Charney makes much of the fact that his “efforts to regain

control of the Company by definition relate to his previous control of the Company,”101

his former status is largely irrelevant to the claims asserted in the Standstill Proceeding.

His attempt to re-take control of an enterprise he once ran may add narrative intrigue, but

it is legally no different from any other attempt to take control. The Standstill Agreement

could just as well have been entered into by an activist stockholder with a large share

block attempting to take control of the Company. Whether or not that stockholder

previously ran the Company has no legal effect.

         Finally, that certain of Charney’s alleged violations of the Standstill Agreement

(the Metchek and Irving Place Capital discussions) may have occurred after he had

signed the Standstill Agreement and resigned as a director but before he was terminated

as CEO in December 2014 is of no moment in my view. 102              Even before he was

terminated as CEO, he had already been terminated as a director and suspended as a

CEO, leaving him effectively without corporate powers. Although claims challenging

actions taken when one holds the title of a corporate official typically satisfy the “causal

connection” standard, that condition is not dispositive, as cases such as Weaver

demonstrate. The alleged breaches of the Standstill Agreement that these discussions

101
      Pl.’s Ans. Br. 22.
102
    Charney alleges that his discussions with Metchek occurred in “the third and fourth
quarters of 2014,” while he was employed by the Company, and that his discussions with
Irving Place Capital occurred “immediately prior to his termination” as an officer in
December 2014. Verified Complaint for Advancement ¶¶ 15(a)-(b).


                                            41
may have caused were outside of and unrelated to Charney’s corporate powers, to the

extent he still retained any such powers. 103 As discussed above, Charney could have

committed such breaches without the aid of his prior (or current) status with the

Company. The ultimate issue is whether the claims alleged in the Standstill Proceeding

are causally connected to any fiduciary-based misconduct. In my opinion, they are not.

                                        *****

         In sum, for the reasons explained above, I conclude that Charney is not entitled to

advancement under the Charter or under the Indemnification Agreement.

         E.     Charney is Not Entitled to Indemnification for This Action

         Section 4 of the Indemnification Agreement requires the Company to “indemnify

[Charney] against any and all Expenses . . . which are incurred by [Charney] in

connection with any action brought by [Charney] for . . . an Expenses Advance under this

Agreement . . . .” 104 At common law, “a person who successfully prosecutes a claim

under 8 Del. C. § 145 is typically entitled to recover the reasonable expenses incurred in

connection therewith unless the corporation precludes such recovery upfront in the

governing document or contract providing for indemnification.” 105              Given my



103
   See Lieberman v. Electrolytic Ozone, Inc., C.A. No. 10152-VCN, at 16 (Del. Ch. Aug.
31, 2015) (finding that “[p]laintiffs’ conduct as [company] officers, directors, or
employees is essentially immaterial to” subsequent breach of contract claims against
them).
104
      Def.’s Ex. 2 (Indemnification Agreement) at § 4.
105
   Blankenship, 2015 WL 3408255, at *28 (citing Stifel Fin. Corp. v. Cochran, 809 A.2d
555, 561 (Del. 2002)).


                                             42
conclusions above, Charney is not entitled to summary judgment on Count II because he

has not successfully prosecuted his claim for advancement for the Standstill Proceeding.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for summary judgment is DENIED,

and Defendant’s motion for summary judgment is GRANTED. The parties are directed

to confer and to inform the Court within five business days as to whether there is any

reason a final judgment should not be entered given the rulings in this opinion, and to

submit a form of order implementing those rulings.




                                           43